OPINION
MORRISON, Judge.
The offense is burglary with two prior convictions for burglary alleged for enhancement; the punishment, life.
Appellant’s first ground of error is that there was a variance between the allegations in the indictment and in the proof. Though the indictment does not allege any specific location, his contention is predicated upon Officer Slaughter’s twice-given testimony that he apprehended appellant at the Morningside Grocery Store in the 4100 block of Second Ave*110nue, whereas he later testified in answer to a question by the prosecutor that the store in question was located at 4611 Second Avenue. The owner and the manager of the store placed the location at 4611 Second Avenue. Regardless of this discrepancy in Slaughter’s testimony, he (Slaughter) did draw a diagram of the burglarized premises which was later identified by the manager during his testimony.
In view of the above, there can be no question but that the officer and manager were referring to the same location, and no variance exists.
His second ground of error is that the State failed to prove venue. The owner of the burglarized premises testified that his store was located in the city of Dallas, Dallas County, Texas.
Both grounds of error are overruled, and the judgment is affirmed.